Exhibit 10.11.5
 
THIRD PAYMENT MORATORIUM
&
SETTLEMENT AGREEMENT
 
This THIRD PAYMENT MORATORIUM & SETTLEMENT AGREEMENT (the “Agreement”) is made
as of July 29, 2013 by and between VENCORE SOLUTIONS LLC, a Delaware limited
liability company (“Vencore”), and OXYSURE® SYSTEMS, INC., a Delaware
corporation (“Oxysure”).
 
RECITALS
 
A.           Master Lease Agreement Number 6906 (the “MLA”) and Lease Schedule
Numbers 01 through and including Number 11 (collectively the “Leases”) were
executed between October 30, 2006 and August 20, 2007 by OxySure as Lessee and
Vencore as Lessor.


B.           The First Payment Moratorium was granted on March 4, 2011 and
expired on February 29, 2012 stated that Oxysure’s indebtedness to Vencore was
$307,661.83 (“Debt Obligation”) and that no further interest or late charges
would accrue during the Payment Moratorium Period.


C.           The Second Payment Moratorium which was granted June 26, 2012, and
expired July 1, 2013, stated that Oxysure was obligated to make any payments
during the Payment Moratorium Period and that no further late charges would
accrue during the Payment Moratorium Period


D.           No cash settlement or repayment plan was agreed to under, or
subsequent to, either the   First or Second Payment Moratoriums (collectively
the “Moratoriums”).


E.           Oxysure is a public company trading under the symbol “OXYS”- OTCBB.
 
 
Page 1 of 4

--------------------------------------------------------------------------------

 


NOW, THEREFORE, in consideration of the covenants and mutual agreements
contained in this Agreement and for other good and valuable consideration,
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:


ARTICLE I
THIRD PAYMNENT MORATORIUM
&
SETTLEMENT AGREEMENT
 
SECTION 1. Payment Moratorium.  Vencore shall grant a Third Payment Moratorium
(the “Third Moratorium”) which will expire on December 31, 2013.   The Debt
Obligation shall remain as $307,661.83 and no further interest or late charges
shall accrue during the Third Moratorium.


SECTION 2.  Settlement Agreement.  Vencore shall consider the Debt Obligation
settled in full providing, on or before December 31, 2013, Oxysure:
 
a)       Pays the sum of $150,000.00 to Vencore; and
b)       Provides Vencore, as holder, 75,000 common shares of non-restricted
Oxysure stock.
 
ARTICLE II
CONDITIONS
 
SECTION 2.01.  Conditions Precedent to Vencore’s Obligations.  Each of the
obligations of Vencore under this Agreement is subject to the fulfillment of
each and every one of the following conditions precedent:
 
a)       Oxysure shall have executed and returned a pdf copy of this Agreement
to Vencore;
b)       Each of the representations, warranties and acknowledgements of Oxysure
set forth in this Agreement shall be true and correct.


ARTICLE III
REPRESENTATIONS
 
SECTION 3.01. Vencore’s Representations.  Vencore warrants and represents to
Oxysure that:


a)       Vencore has the requisite power and authority to execute and deliver
this Agreement, to perform its obligations hereunder, and to consummate the
transactions contemplated hereby;
b)       The Leases are an obligation owed to Vencore, and Vencore has not
heretofore transferred, assigned or encumbered the Lease or any security
interest in the leased equipment, or any interest therein, in whole or in part,
to any other person or entity; and
c)       When executed and delivered by Vencore, this Agreement shall constitute
a legal, valid and binding agreement of Vencore, enforceable against Vencore in
accordance with its terms.  The person executing this Agreement on behalf of
Vencore has full power and authority to bind Vencore to this Agreement.


SECTION 3.02.  Oxysure’s Representations.  Oxysure represents and warrants to
Vencore that:


a)       Oxysure has the requisite power and authority to execute and deliver
this Agreement, to perform its obligations hereunder, and to consummate the
transactions contemplated hereby; and
b)       When executed and delivered by Oxysure, this Agreement shall constitute
a legal, valid and binding agreement of Oxysure, enforceable against Oxysure in
accordance with its terms.  The person executing this Agreement on behalf of
Oxysure has full power and authority to bind Oxysure to this Agreement.
 
 
Page 2 of 4

--------------------------------------------------------------------------------

 


ARTICLE IV
MISCELLANEOUS




SECTION 4.01.  Governing Law.  This Agreement has been thoroughly reviewed and
negotiated by the parties and their respective counsel (if so desired) and,
therefore, the language of this Agreement shall not be construed strictly for or
against any party hereto.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Oregon, exclusive of principles of
conflicts of laws.


SECTION 4.02.  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all such
counterparts together shall constitute one and the same document.


SECTION 4.03.  Entire Agreement: Amendments.  Except as specifically set out in
this Agreement, this Agreement constitutes the entire agreement between the
parties pertaining to the subject matter of this Agreement and supersedes all
prior agreements, understandings, negotiations and discussions between the
parties in connection with the subject matter of this Agreement (whether oral or
written, express or implied, statutory or otherwise).  No amendment or
modification of this Agreement shall be valid or binding unless made in writing
and duly executed by each of the parties hereto.


SECTION 4.04.  Successors and Assigns.  This Agreement shall inure to the
benefit of, and be binding on, the parties and their respective successors and
permitted assigns.  Neither party may assign or transfer all or any part of its
respective rights or obligations under this Agreement without the prior written
consent of the other party.


SECTION 4.05.  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
taken together shall be deemed to constitute one and the same
instrument.  Counterparts may be executed either in original, faxed or “pdf”
form; provided, however, that a party providing its signature in such manner
shall promptly forward to the other party an original of the signed copy of this
Agreement which was so faxed or sent by pdf.


SECTION 4.06.  Further Assurances.  Each party hereto from time to time
hereafter, and upon request, shall execute, acknowledge and deliver such other
instruments as reasonably may be required to more effectively carry out the
terms and conditions of this Agreement.


SECTION 4.07.  Attachment to Leases.  Upon execution of this Agreement, this
Agreement will attach to and become a part of the Leases.  Other than the
Payment Moratorium detailed in Sections 1 and 2 of this Agreement the terms and
conditions contained in Master Lease Agreement Number 5906 shall remain in force
until the satisfaction of the Debt Obligation.


SECTION 4.08.  Time Is Of The Essence.  In the event an executed copy of this
Agreement has not been received by Vencore on or before August 2, 2013 terms of
this Agreement shall be null and void effective August 3, 2013.


//////////     SIGNATURE PAGE FOLLOWS     //////////
 
 
Page 3 of 4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and delivered by a duly authorized person on the date first set forth
above.
 

 
VENCORE SOLUTIONS LLC
         
 
By:
     
Name:     James Paul Johnson
   
Title:       Servicing Agent
         

 

 
OXYSURE SYSTEMS, INC.
           
By:
      Name:       Title:    



 
Page 4 of 4

--------------------------------------------------------------------------------